Citation Nr: 1511066	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  10-36 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for pseudofolliculitis barbae (PFB).

2.  Entitlement to service connection for post-inflammatory hyperpigmentation or dyschromia

2.  Evaluation in excess of 10 percent for primary insomnia. 

3.  Entitlement to service connection for sleep apnea, including as secondary to service-connected primary insomnia.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1986 to July 1996

This matter initially came before the Board of Veterans' Appeals on appeal from rating decisions issued by the RO.

The matter was most recently reviewed by the Board in January 2014, at which time the Board denied a disability rating in excess of 10 percent for service-connected primary insomnia and denied service connection for sleep apnea.  The Veteran appealed to the Court of Appeals for Veteran Claims (Court).  The parties then entered into a Joint Motion for Remand (JMR) in October 2014 in which they agreed to vacate the Board's January 2014 rating decision and return the case to the Board.  The Court granted that motion.

In the January 2014 Board decision, the Board also remanded the claim for service connection for a skin disorder for additional development.  The case has since been returned to the Board.

The issue of entitlement to an earlier effective date for service-connected primary insomnia prior to October 23, 2008 has been raised by the record in a June 18, 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of evaluation in excess of 10 percent for primary insomnia, entitlement to service connection for post-inflammatory hyperpigmentation or dyschromia, and entitlement to service connection for sleep apnea, including secondary to service-connected primary insomnia are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The currently demonstrated PFB had its clinical onset during the Veteran's period of active service.


CONCLUSION OF LAW

The Veteran's skin disorder manifested by PFB incurred in active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans are entitled to compensation from the DVA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).  

In this case, the Veteran was to be afforded a VA skin examination which addressed the nature and etiology of any currently present skin disorder.  In March 2014, the examiner found that the Veteran currently has PFB.  During the examination, the Veteran stated that he had a "no shave chit" in service.  The examiner noted that there were limited service treatment records available, thus she was unable to locate the no shave chit in the claims file.  The Veteran stated that he would submit the service treatment records that show his no shave chit.  The examiner opined that if documentation of a no shave chit is found then the PFB is at least as likely as not due to service as generally, PFB is a chronic condition once it has onset.  She further stated that this is a common and well known problem in the active duty military services.

After the examination, the Veteran provided additional service treatment records.  The records reveal a "no shave chit" was assigned to the Veteran in March 1990 and March 1995.  The records also indicate he was diagnosed with PFB.

The Board concludes that the evidence supports the claim for service connection for a skin disorder, specifically PFB.  The examiner stated that if documentation of a no shave chit was found in the Veteran's service treatment records then PFB is at least as likely as not due to service.  Service treatment records show that there was a diagnosis of PFB and a no shave chit.  Accordingly, as the criteria for service connection have been met, the claim will be granted.

In reaching this determination, the Board is aware that some documents contain the names of two people on the same document.


ORDER

Service connection for pseudofolliculitis barbae (PFB) is granted.


REMAND

The Board finds that the matters mentioned below must be remanded for further development.

Post-inflammatory hyperpigmentation/dyschromia

The March 2014 VA examiner stated that she cannot resolve this issue without resorting to mere speculation.  She explained that there are limited service treatment records available for review.  She stated that the only service record that mentions the skin is page two of the separation exam - the separation skin exam is not available.  She concluded it would be speculative to assume that the "marks and scars" refer to hyperpigmentation of the face or that they do not.  

After the examination, the Veteran provided additional service treatment records.  The records report a skin condition the Veteran experienced while in-service.  Thus, an addendum opinion is needed that considers the additional evidence.

Primary Insomnia

The Veteran last underwent a VA examination for the purposes of evaluating his service-connected primary insomnia in March 2009.  In an August 2010 statement, the Veteran asserted that his insomnia had worsened. 

VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (Apr. 7, 1995); see Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, the Board finds that an additional VA examination is necessary for the purpose of ascertaining the current severity and manifestations of the Veteran's service-connected primary insomnia.

Sleep Apnea

In regards to the Veteran's claim for service connection for sleep apnea, a December 2009 VA examination and January 2010 addendum opinion were provided.  After examination, the December 2009 examiner found that it was not possible to relate the Veteran's obstructive sleep apnea to service without resorting to speculation.  In the January 2010 addendum, the VA examiner found that the Veteran's sleep apnea is not related to his service-connected insomnia, as insomnia does not cause sleep apnea, there is no pathophysiological basis for the Veteran's claim.  She noted that obstructive sleep apnea is a common respiratory disease due to upper respiratory obstruction, mostly found among males ages 18 to 60.  These assertions by the January 2010 examiner were adequate; however, the examiner's opinion was incomplete in regards to evaluating for secondary service connection.  The examiner did not give a full opinion regarding secondary service connection, as she did not address whether it is at least as likely as not that the Veteran's current sleep apnea is aggravated by his service-connected primary insomnia.  Allen v. Brown, 7 Vet. App. 439 (1995).

Therefore, considering the examiners failure to provide a complete opinion and rationale regarding direct service connection and secondary service connection, the Board finds that the December 2009 VA examination and January 2010 addendum opinion are inadequate and another addendum opinion is required.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the examiner who provided the March 2014 opinion, if available.  The examiner must offer an addendum opinion.  Specifically, the examiner must consider the additional service treatment records in the claims file.  

The addendum opinion must offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the current post-inflammatory hyperpigmentation/dyschromia disability had its onset in service or is otherwise related to an event or incident in service.  The examiner is asked to provide a rationale for all opinions and conclusions reached.

If the examiner determines that an examination of the Veteran is necessary to provide the requested opinion with rationale, then such examination will be scheduled.  If the previous examiner is no longer available, then the requested opinion with rationale must be rendered by another qualified examiner.


2.  Schedule the Veteran for an appropriate VA examination to determine the severity of his primary insomnia.  The entire claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be performed and the results reported.

The examiner is asked to provide a rationale for all opinions and conclusions reached.

3.  Return the claims file to the examiner who provided the January 2010 addendum opinion, if available.  The examiner must offer another addendum opinion.  Specifically, the addendum opinion must offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current sleep apnea is aggravated (permanently made worse) by his service-connected primary insomnia. 

In this regard, the examiner should consider the Veteran's VA medical treatment records; private medical records; all the statements regarding symptoms in service; and all the statements regarding continuous symptoms after service.  The rationale for the opinions must be provided.

If the examiner determines that an examination of the Veteran is necessary to provide the requested opinion with rationale, then such examination will be scheduled.  If the previous examiner is no longer available, then the requested opinion with rationale must be rendered by another qualified examiner.

4.  After any additional development deemed necessary based on the information received as a result of the above development has been complete, the record should again be reviewed.  If any benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHAWRTZ
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


